SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Heritage Financial Group, Inc. (Exact name of registrant as specified in its charter) Maryland 38-3814230 (State of incorporation or organization) (I.R.S. Employer Identification No.) 721 N. Westover Blvd., Albany, GA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share NASDAQ Stock Market (Title of each class to be so registered) (Name of each exchange on which each class is to be registered) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [] Securities Act registration statement file number to which this form relates: 333-167670 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant's Securities to be Registered. For a description of the Registrant's securities, reference is made to “Description of Capital Stock of Heritage Financial Group Following the Conversion,” “Our Policy Regarding Dividends,” and “Market for the Common Stock” in the prospectus (“Prospectus”) included in the Registrant’s Pre-Effective Amendment No.3 to the Registration Statement on Form S-1 (File Number 333-167670), which is hereby incorporated by reference.For a description of the provisions of the Registrant’s Articles of Incorporation and Bylaws that may render a change in control of the Registrant more difficult, reference is made to “Restrictions on Acquisition of Heritage Financial Group” in the Registrant’s Prospectus. Item 2. Exhibits. 1. Pre-Effective Amendment No.3 to the Registration Statement on Form S-1 (File No. 333-167670) filed with the SEC onOctober 6, 2010, is hereby incorporated by reference. 2. Articles of Incorporation for Heritage Financial Group, Inc., filed as Exhibit 3.1 to the Registration Statement on Form S-1 (File No. 333-167670) filed with the SEC on June 22, 2010, is hereby incorporated by reference. 3. Bylaws of Heritage Financial Group, Inc., filed as Exhibit 3.2 to the Registration Statement on Form S-1 (File No. 333-167670) filed with the SEC on June 22, 2010, is hereby incorporated by reference. 4.
